DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 11/4/21. As directed by the amendment: claim 11 has been amended, claims 1-10 have been canceled, and no new claims have been added. Thus, claims 11-13 are presently pending in the application.

Claims 11-13 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach the claimed limitation: wherein the amount of enriched C02 varies from 7±5% C02 at 15,000ft flight altitude to 17+5% C02 at 30,000ft flight altitude.
The closest prior art of record includes Aubonnet et al. (2009/0165796) and VII. Results of the Experiments with Excess Carbon Dioxide (3.0%) in the Low Oxygen and Low Pressure Chambers. Parts IV and V.", Effect of hypoxia on the human, 1938, pp. 61-66, 87-89 (22 pages total)(See IDS filed 01/21/2021), but fail to teach the claimed limitation above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785